NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted March 16, 2018 *
                                       Decided March 20, 2018

                                                  Before

                                 FRANK H. EASTERBROOK, Circuit Judge

                                 DANIEL A. MANION, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 17-1107

KIRK SWAGGERTY,                                       Appeal from the United States District Court
      Plaintiff-Appellant,                            for the Northern District of Illinois,
                                                      Western Division.
        v.
                                                      No. 16 C 50276
JULIE TREVARTHEN, et al.,
      Defendants-Appellees.                           Frederick J. Kapala,
                                                      Judge.




        * The appellees were not served with process in the district court and are not participating in this
appeal. We have agreed to decide this case without oral argument because the appellant’s brief and the
record adequately present the facts and legal arguments, and oral argument would not significantly aid
the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-1107                                                                          Page 2

                                        ORDER

        Kirk Swaggerty blames his attorney, a detective, and three state prosecutors for
an attack on him in prison instigated by an inmate against whom Swaggerty had
testified. The district court dismissed Swaggerty’s complaint for failure to state a federal
claim. According to Swaggerty’s allegations, the defendants did not cause the attack,
and they are otherwise not liable, so we affirm the judgment.

        Swaggerty’s operative complaint alleges the following facts, which we accept as
true for purposes of this appeal. See Oakland Police & Fire Ret. Sys. v. Mayer Brown, LLP,
861 F.3d 644, 649 (7th Cir. 2017). Swaggerty met with the State’s Attorney of DeKalb
County (Clay Campbell) in April 2012 about informing on two murder defendants,
Michael Greenwell and Jack McCullough. Swaggerty had met both men while he was
detained with them in county jails. He said that they each had disclosed to him details
of their crimes. Swaggerty agreed to cooperate if Campbell tried to keep his name “out
of it” and ensured that he was not incarcerated in the same facility as McCullough or
Greenwell. Campbell assured Swaggerty that he would “do everything he could.”

       Swaggerty and his defense lawyer met in September 2012 with two assistant
prosecutors to discuss Swaggerty’s potential testimony at McCullough’s murder trial.
Swaggerty thought he deserved “a deal” for any testimony because he had already
provided “helpful” information against Greenwell “in return for nothing.”
The prosecutors rejected Swaggerty’s proposal, explaining that a deal would discredit
him. His lawyer encouraged Swaggerty to testify without a deal, explaining that he
“[did] not have a choice” because he faced a long sentence if he did not cooperate.
Without a deal, Swaggerty refused to testify.

       After Swaggerty rebuffed the request to testify, he learned about an article
covering McCullough’s trial. The article said that McCullough considered Swaggerty a
“snitch” and, as a result, asked two detainees to “do something to [Swaggerty].” Taking
McCullough’s threat seriously, Swaggerty met again with his lawyer and the assistant
prosecutors. He was upset that McCullough considered him a snitch. One of the
assistant prosecutors offered to testify for Swaggerty at an upcoming hearing on his
motion to reconsider his criminal sentence, if he testified against McCullough.
A detective also promised to testify at Swaggerty’s hearing. After receiving these
promises, Swaggerty agreed to testify against McCullough.

      Swaggerty alleges that, after he agreed to testify, the defendants broke several
promises. First, Campbell allegedly released Swaggerty’s name as a witness to
No. 17-1107                                                                         Page 3

McCullough’s lawyer and to the media. Second, although the Department of
Corrections had placed McCullough and Greenwell on a list of prisoners to keep
separated from Swaggerty, the Department confined them at times to the same
institution. Their mutual proximity led to threats against Swaggerty. And more than
two years after the trial, these threats twice escalated into violence: a friend of
McCullough’s slammed Swaggerty against a wall in 2014 and punched him in 2016.
Finally, Swaggerty’s motion to reconsider his sentence was denied in 2014; none of the
defendants testified on his behalf.

        After the second assault, Swaggerty brought this civil rights suit under 42 U.S.C.
§ 1983. He contends that Campbell, his lawyer, the two assistant prosecutors, and the
detective unconstitutionally failed to protect him from his fellow inmates and failed to
offer mitigating evidence at Swaggerty’s hearing. He also asserts state-law claims of
intentional infliction of emotional distress and legal malpractice. The district judge
dismissed the federal claims at screening for failure to state a claim and dismissed the
state-law claims by declining to exercise supplemental jurisdiction. See 28 U.S.C.
§ 1915A.

       The claims against the defense attorney and prosecutors fail as a matter of law.
As the district court correctly noted, defense attorneys are not “state actors” for
purposes of § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981). And “[p]rosecutors
are absolutely immune for actions they undertake in their capacities as prosecutor ….”
Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017) (citing Imbler v. Pachtman, 424 U.S.
409, 427 (1976)). The immunity covers any in-court statements or trial-based dealings
with McCullough’s lawyer. Id. Swaggerty complains that before trial the prosecutors
released his name to McCullough in order to persuade McCullough to accept a plea
agreement. But plea negotiations are a core prosecutorial function protected by absolute
immunity. See Mendenhall v. Goldsmith, 59 F.3d 685, 691 (7th Cir. 1995). Swaggerty also
seems to fault Campbell for releasing his name to the media before he testified. It is true
that a prosecutor’s “statements to the media are not entitled to absolute immunity.”
Buckley v. Fitzsimmons, 509 U.S. 259, 277 (1993); Katz-Crank v. Haskett, 843 F.3d 641, 647
(7th Cir. 2016). But here Swaggerty runs into a causation problem. He alleges that, before
Campbell released Swaggerty’s name to the media, McCullough already considered
Swaggerty a “snitch” and planned to retaliate by enlisting others to harm him, as
eventually transpired. So Campbell’s statements to the media did nothing to cause the
harm that Swaggerty alleges McCullough had already set in motion.
No. 17-1107                                                                        Page 4

        Beyond these impediments, Swaggerty’s claims against the state defendants also
fail because the Constitution generally does not require state authorities to protect
citizens from third-party violence. See DeShaney v. Winnebago Cty. Dep’t of Social Servs.,
489 U.S. 189, 196–97 (1989). And neither exception to this general rule applies. The
named defendants were not his custodians, and they did not create the risk that, if
Swaggerty testified against McCullough, the latter might retaliate. See Doe v. Village of
Arlington Heights, 782 F.3d 911, 917 (7th Cir. 2015). Swaggerty responds that he would
not have testified had defendants not promised to testify on his behalf and to separate
him from McCullough in prison. But these alleged promises did not create the risk of an
attack. That risk already existed. Again, according to Swaggerty, before the defendants
made their alleged promise to testify for him, McCullough had already considered
Swaggerty a snitch and planned revenge. And according to the complaint, the
defendants did tell prison authorities to keep Swaggerty separated from McCullough,
because prison documents so directed. True, the Department of Corrections apparently
did not always carry out that direction, but the named defendants are not liable for the
alleged errors of the Department.

        Finally, because the district judge correctly dismissed Swaggerty’s federal claims
for failure to state a claim, the judge properly declined to exercise jurisdiction over
Swaggerty’s state-law claims. See 28 U.S.C. 1367(c); Hagan v. Quinn, 867 F.3d 816, 829–30
(7th Cir. 2017).

                                                                              AFFIRMED